Citation Nr: 1749835	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty with the United States Navy from December 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2016, the Board issued a decision that, in pertinent part, denied the Veteran's increased rating claim for his service-connected patellofemoral pain syndrome of the right knee, and remanded the issues of entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), and to also include as due to an undiagnosed illness, as well as entitlement to service connection for muscle pain, described as shooting nerve pain in the arms, to include as due to an undiagnosed illness.  The Veteran appealed the Board's decision of the increased rating claim for the right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Partial Remand (JMPR) and requested that the Court vacate the portion of the Board's decision that denied the increased rating claim for the right knee disability.  

In a February 2017 Order, the Court vacated the Board's May 2016 decision of entitlement to an increased rating for the right knee disability, and remanded the matter for further consideration and instructions consistent with the December 2016 JMPR.  In August 2017, the Board issued a decision on the matter in accordance with the instructions of the December 2016 JMPR.  As such, the increased rating claim for the right knee disability is not presently before the Board.  

The Board notes that in March 2017, the RO issued a rating decision that granted service connection for the respiratory disability.  The Board acknowledges that the Veteran filed a notice of disagreement to the evaluation of the respiratory disability in October 2017; however, as a formal appeal has not yet been filed, the issue is not ripe for adjudication by the Board.  
The Board also notes that in June 2017, the Veteran filed a formal claim for TDIU.  

In its August 2017 decision, the Board denied entitlement to service connection for muscle pain, described as shooting nerve pain in the arms, to include as due to an undiagnosed illness.  In addition, the Board remanded the claim for TDIU for further development.  

Thus, the remaining issue presently before the Board is the claim for TDIU.  

The Board notes that in a December 2011 video conference hearing, the Veteran provided testimony before a Veterans Law Judge.  The Veterans Law Judge who held the hearing is no longer employed with the Board.  Thus, in March 2017, the Veteran was informed of this fact and was given the opportunity to request a new hearing.  The Veteran did not respond to the notice.  Thus, there is no hearing request pending at this time and the Board will proceed with adjudication of the Veteran's appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the June 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran contends that all of his service-connected disabilities combined prevented him from obtaining or maintaining substantially gainful employment.  

After unsuccessful attempts in directly obtaining information from each employer, in August 2017, VA requested that the Veteran complete a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for the three employers listed on the application.  

In response to the August 2017 letter, the Veteran's representative submitted a letter in September 2017, which indicated that he was in the process of submitting the requested VA Form 21-4192.  The Board finds that the Veteran should be afforded additional time in this final opportunity to provide the VA Form 21-4192.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative again with VA Form 21-4192 in connection with the claim for entitlement to TDIU for the three employers listed on the application, which are Midwest Brokerage Co., Oklahoma Publishing Company, and Flashbang Holsters, and request that he supply the requisite information.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




